IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES LESLIE MORRIS,                                     No. 69281
                                  Appellant,
                              vs.
                STATE OF NEVADA DEPARTMENT
                OF FAMILY SERVICES; AND PEGGIE
                                                                              FILED
                LYNNE MORRIS,                                                 JAN 2 8 2016
                                  Respondents.
                                                                             TRACE K. LtNDEMAN
                                                                          CLERK OF SUPREME COURT
                                                                         BY
                                                                              DEPUTY CLERK



                                         ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order sustaining the state's
                objection to a master's recommendation, denying appellant's objection and
                finding appellant in contempt with 25 days, stayed. Eighth Judicial
                District Court, Family Court Division, Clark County; Bill Henderson,
                Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals two jurisdictional defects. Specifically, it appears
                that it was prematurely filed, before the entry of a final written judgment,
                and is therefore of no effect.   See NRAP 4(a)(1); Rust v. Clark Cty. School
                District, 103 Nev. 686, 747 P.2d 1380 (1987) (A premature notice of appeal
                filed before entry of a final, written judgment is of no effect). The district
                court sustained the state's objection to the master's recommendation,
                denied appellant's objection, and set the matter for a hearing on March 2,
                2016.
                            Second, the order holding appellant in contempt for 25 days,
                stayed, is not substantively appealable. See NRAP 3A(b). This court has
                jurisdiction to consider an appeal only when the appeal is authorized by
                statute or court rule.    Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207,
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                        ttrozqgz
                      678 P.2d 1152 (1984). No statute or court rule provides for an appeal from
                      an order holding a party in contempt.        See Pengilly v. Rancho Santa Fe
                      Homeowners, 116 Nev. 646, 5 P.3d 569 (2000). Accordingly, we conclude
                      that we lack jurisdiction over this appeal, and we
                                  ORDER this appeal DISMISSED.




                                                               I
                                                         Hardesty


                                                                                         J.
                                                         Saitta




                      cc: Hon. Bill Henderson, District Judge, Family Court Division
                           James Leslie Morris
                           Clark County District Attorney/Family Support Division
                           Peggie Lynne Morris
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    )40DID                                        2